SMITH, Judge,
concurring in part and dissenting in part.
In part I of its opinion the majority has directed that the trial court confirm the right of the plaintiffs to drain their lands through the Putnam Ditch. They have also required that the right of plaintiffs to enter upon defendants’ land for the purpose of maintaining the ditch be specifically set forth in the trial court’s decree. With this portion of the opinion I concur. In my view such a decree provides “a complete adjudication of the rights of all parties” under C.R.C.P. 105.
In part II, however, the majority directs the trial court to issue coercive orders prohibiting defendants, in perpetuity, from any conduct which infringes upon the rights granted to plaintiffs in the decree. To this portion of the opinion I must dissent as it goes far beyond adjudication of the rights of the parties.
The very existence of our legal system depends upon the presumption that an individual will not, knowingly and intentionally, violate the rights of another, particularly where those rights are clearly defined and understood. Ordinarily, for a violation of those rights, the law provides adequate remedies. Only if there is no plain, speedy, and adequate remedy at law will a court even consider exercising its equitable power by entering a permanent injunction. And then it will not do so unless there is a clear, and present danger of immediate and irreparable harm which is practically certain to result if it fails to act.
Here, the trial court found that plaintiffs had suffered no damages, and that there was no conclusive evidence that they would be damaged in the future, even assuming dams or obstructions were placed in the ditch. There was ample evidence, albeit disputed, to support these findings of fact. Since entitlement to injunctive relief is a separate and distinct issue from that of the declaration of rights, and since these findings relate solely to the injunction issue, I believe they are binding on us. Page v. Clark, Colo., 592 P.2d 792 (1979). These findings are buttressed by defendants’ own admission that there are no present plans to construct dams or obstructions in the ditch.
The majority concludes that, absent an injunction, plaintiffs will be prohibited from entering club property to maintain the ditch if, and when, the need arises, they base this conclusion solely on the testimony by the president of defendant Duck Club, during trial, that he would not “voluntarily” give plaintiffs access for maintenance. It seems to me that the majority has forgotten that this statement was made at a time when plaintiffs’ right to maintain the ditch was being contested and that any other position would have been inconsistent with the claim defendant was asserting on the trial. In that frame of reference it can hardly be construed as a threat to disregard or disobey the court’s decree.
Thus, under the circumstances presented, issuance of an injunction is premature. There is not even an indication that defendants will not respect plaintiffs’ rights granted by the decree to be entered herein. Should there be, in the future, an actual or threatened violation of plaintiffs’ rights, in-junctive relief may be sought and, if justified, granted. Plaintiffs at this time have shown no “immediate and imminent” threat of injury, and the likelihood of such injury in the future is conjectural. See Pueblo v. *1024Flanders, 122 Colo. 571, 225 P.2d 832 (1950); Slide Mines, Inc. v. Left Hand Ditch Co., 102 Colo. 69, 77 P.2d 125 (1938).
Therefore, I would order entry of a decree as the majority does in Part I of their opinion, and deny the issuance of permanent injunctive orders at this time.